DETAILED ACTION
This office action is in response to the amendment filed July 26, 2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed July 26, 2022, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Barsness ‘80” (US PG Pub 2018/0227280) in view of “Cook” (US PG Pub 2019/0124007).  
Regarding Claim 1, Barsness ’80 teaches: 
1. A computer implemented method comprising: analyzing data associated with an original flow graph comprising a plurality of operators of a stream computing application that are executable on a plurality of nodes according to requests from a stream manager, (See BARSNESS ‘80 ¶¶53 teaching management system for a stream environment which includes an operation graph representing the operators in a stream application and e.g. ¶¶82,100-107, Fig. 9 teaching analyzing the operation graph to identify encryption operations for passing input/output between operators between computing notes, as in Fig. 6A) 

wherein the plurality of operators comprises a first operator and a second operator, (See BARSNESS ‘80 e.g. Fig. 6A, 631, 632, ¶78-80 teaching operators processing input and creating output streams in a operation graph) wherein the first operator includes a first logical function that processes a first input stream to create a first output stream, (See BARSNESS ‘80 e.g. Fig. 6A, 631, 632, ¶78-80 teaching operators processing input and creating output streams in a operation graph)
wherein the second operator includes a second logical function that processes the first output stream as a second input stream to create a second output stream, (See BARSNESS ‘80 e.g. Fig. 6A, 631, 632, ¶78-80 teaching operators processing input and creating output streams in a operation graph) and wherein the analyzing comprises identifying a secure network connection between the first operator and the second operator that uses encryption; (See e.g. BARSNESS ‘80 teaches (¶82, ¶¶107-109, Fig. 9) identifying encryption operations in the operator graphs of a streaming application including e.g. encryption/decryption between notes as seen in Fig. 6A.) 
fusing the first operator with the second operator such that the first logical function is combined with the second logical function; (See e.g. 140, 142, Fig. 1, and BARSNESS ‘80 (e.g. ¶¶84-86) teaches modifying the flow graph, e.g. between Fig. 6A and Fig. 6B to fuse operators between processing elements together and move both processing elements to the same node and drop encryption between the co-located processing elements) 
and generating a modified flow graph as a modification of the original flow graph that combines the first operator and the second operator, wherein the modified flow graph lacks the encryption between the first operator and the second operator.  (See e.g. 140, 142, Fig. 1, and BARSNESS ‘80 (e.g. ¶¶84-86) teaches modifying the flow graph, e.g. between Fig. 6A and Fig. 6B to fuse operators between processing elements together and move both processing elements to the same node and drop encryption between the co-located processing elements)

Barsness ’80 does not teach, but Cook teaches: and identifying that the first operator and the second operator are connected by a public network; (See Encryption Policy 236 and Encryption Implementation Component 242 Fig. 2, ¶¶54-57 teaches an encryption policy update which disables encryption for streaming operators re-deployed on an isolate environment, and thus inherently in setting and implementing this encryption policy teaches identifying the connections that are on isolated and non-isolated (i.e. public) networks which allow for potential disabling of encryption in isolated environments).

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Barsness ’80 and Cook as each is directed to managing encryption between streaming operators, and Cook teaches a system for “an embodiment for re-deploying operators and maximizing efficiency associated with potential encryption.” (¶57). 

Claims 11 and 17 are rejected on the same basis as claim 1 above. 

Regarding the dependent claims BARSNESS ‘80 further teaches: 




2. The computer implemented method of claim 1, further comprising transmitting notification data representative of the modified flow graph to a user interface, the notification data comprising image data describing a visual representation of the modified flow graph.  (BARSNESS ‘80 See IDE of ¶66 for visualizing and editing operator graph) 
3. The computer implemented method of claim 2, further comprising updating the modified flow graph based at least in part on user input received from a user having access to the visual representation of the modified flow graph.   (BARSNESS ‘80 See IDE of ¶66 for visualizing and editing operator graph)

Claims 14 and 18 are rejected on the same basis as claim 3 above. 

4. The computer implemented method of claim 1, further comprising notifying the stream manager regarding the modified flow graph being available for execution of the stream computing application.  (BARSNESS ‘80 teaches stream manager 534, Fig. 5 ¶72 teaches a stream manager for updating, fusing operations and monitoring, and otherwise managing the application in the streaming environment) 

5. The computer implemented method of claim 1, wherein, in the modified flow graph, the first operator and the second operator are both in a same processing element.  (See e.g. 140, 142, Fig. 1, and BARSNESS ‘80 (e.g. ¶¶84-86) teaches modifying the flow graph, e.g. between Fig. 6A and Fig. 6B to fuse operators between processing elements together and move both processing elements to the same node and drop encryption between the co-located processing elements, further see e.g. ¶57 teaching operators fused together in the same processing element)

Claims 15 and 19 are rejected on the same basis as claim 5 above. 


6. The computer implemented method of claim 1, wherein, in the original flow graph, the first operator is on a first node and the second operator is on a second node.  (See e.g. 140, 142, Fig. 1, and BARSNESS ‘80 (e.g. ¶¶84-86) teaches modifying the flow graph, e.g. between Fig. 6A and Fig. 6B to fuse operators between processing elements together and move both processing elements to the same node and drop encryption between the co-located processing elements)

Claims 16 and 20 are rejected on the same basis as claim 6 above. 

7. The computer implemented method of claim 6, wherein, in the modified flow graph, the first operator and the second operator are both on the first node.  (See e.g. 140, 142, Fig. 1, and BARSNESS ‘80 (e.g. ¶¶84-86) teaches modifying the flow graph, e.g. between Fig. 6A and Fig. 6B to fuse operators between processing elements together and move both processing elements to the same node and drop encryption between the co-located processing elements)

8. The computer implemented method of claim 1, wherein the identifying of the secure network connection between the first operator and the second operator comprises identifying a parameter of the original flow graph indicative of the secure network connection between the first operator and the second operator.  (See BARSNESS ‘80 ¶¶53 teaching management system for a stream environment which includes an operation graph representing the operators in a stream application and e.g. ¶¶82,100-107, Fig. 9 teaching analyzing the operation graph to identify encryption operations for passing input/output between operators between computing notes, as in Fig. 6A)


10. The computer implemented method of claim 1, wherein the identifying of the secure network connection between the first operator and the second operator comprises identifying a data field satisfying a rule-based pattern in the original flow graph Page 2 of 5 Docket No. P201907955US01indicative of the secure network connection between the first operator and the second operator. (See e.g. BARSNESS ‘80 at ¶¶78-86, describing the processing of the encryption manager, ¶84 describing using threshold of encryption workload as a basis for identifying encryption/decryption workload in the original operator graph to indicating secure connection between upstream/downstream processing elements between notes, e.g. as in Fig. 6A). 



12. The computer program product of claim 11, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (Barsness ’80 ¶112 “Computer readable program instructions described herein may be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network.”)


Claims 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Barsness ‘80” (US PG Pub 2018/0227280) in view of “Cook” (US PG Pub 2019/0124007).  as applied above, and further in view of “Branson” (US PG Pub 2015/0161289) 

Regarding Claim 9, Barsness ’80 does not teach, but Branson teaches: 

9. The computer implemented method of claim 1, wherein the identifying of the secure network connection between the first operator and the second operator comprises identifying an annotation in source code for the original flow graph indicative of the secure network connection between the first operator and the second operator.  (See e.g. Branson at ¶25, ¶53 describing adding annotations to the source code of an operator graph for a stream processing application, where annotations are added to info the stream operator to carry out appropriate actions)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Barsness ’80 and Branson etc as each is directed to processing of stream applications and Barness recognized the need to carry out encryption/decryption (¶34) in stream operators and one of ordinary skill would recognize encryption/decryption as the type of action appropriate to be annotated to the source code as described in Branson as Branson recognizes the need for a system where “metadata that specifies an operational option may be tagged onto a stream operator by placing additional statements in the source code of the application.” (¶25). 

Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Barsness ‘80” (US PG Pub 2018/0227280) as applied above, and further in view of 

Regarding Claim 13, Barsness ’80 teaches the limitations of claim 11 above, and further teaches:
13. The computer program product of claim 11, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, (See e.g. ¶66 teaches a GUI for the user to manipulate the stream operator graph for the program, as well as stream manager moving processing elements between computing node over the network when the graph changes in e.g. ¶76) 

Barsness does not teach, while Barsness ’66 teaches:
 further comprising: program instructions to meter use of the program instructions associated with the request; (See Barsness ’66 ¶76 teaches metering stream application operation utilization and generating an invoice for use)
and program instructions to generate an invoice based on the metered use. (See Barsness ’66 ¶76 teaches metering stream application operation utilization and generating an invoice for use)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Barsness ’80 with those of Barsness ’66 as each is directed to stream application environment processing and Barsness ’66 provides means for an invoice where the “invoice may include a bill, fee, service charge, or other itemized breakdown specifying compensation for the usage of window management.” (¶76). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art in the attached PTO-892 includes additional prior art relevant to applicant’s disclosure regarding stream processing application development and encryption systems therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/10/2022

/MATTHEW J BROPHY/                  Primary Examiner, Art Unit 2191